DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The action is responsive to the Applicant’s Amendment filed on 4/20/2022. 
Claims 1-16 are pending in the application.
Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed on 1/24/2022.

Response to Arguments
Applicant’s arguments with respect to the rejections previously made have been fully considered but they are not persuasive.   
In regards to independent claim 1, Applicant argued that cited reference Shimotani specifically “does not disclose determining if there are conflicting differences between the map versions,” and neither does Shimotani disclose the limitation of  “check in, by the map editing service, the data pertaining to the second version of the map portion as being labels based on the intervening version of the map portion if it is determined that there are no conflicting differences,” as recited in claim 1.
Examiner respectfully disagrees with the above arguments.
In response to the arguments, it is submitted that the cited limitations are being properly addressed by Shimotani based at least on Shimotani disclosing the following:
Shimotani discloses “compare, by the map editing service, the differences between the second version of the map portion and the first version of the map portion with the differences between the intervening version of the map portion and the first version of the map portion”  in paragraphs [0112] and in Fig. 7, step S22. See also para [0011], [0038], [0058], [0062], [0064], and [0078]-[0083].  However, the claim does not state, “determining if there are conflicting differences between the map versions.” Instead, claim 1 recites, “to determine if there are one or more conflicting differences that include one or more labels associated with the same map object on the first version of the map portion,” which indicates intended use and is not given weight when it simply expresses the intended result of a process step positively recited, see MPEP 2103, 2106 Section II(C), MPEP 2111.04 [R-3]). Thus, for at least the reasons as set forth above, it is submitted that the limitations of “compare, by the map editing service, the differences between the second version of the map portion and the first version of the map portion with the differences between the intervening version of the map portion and the first version of the map portion to determine if there are one or more conflicting differences that include one or more labels associated with the same map object on the first version of the map portion” are properly addressed by Shimotani.
Also, in response to the arguments that Shimotani does not disclose “check in, by the map editing service, the data pertaining to the second version of the map portion as being labels based on the intervening version of the map portion if it is determined that there are no conflicting differences,” Shimotani discloses in para [0098] a differential update of the map information which checks in the data. Shimotani also teaches that the map versions have been verified as being the same, which determines that there are no conflicts, as claim 1 recites. However, the phrase “as being labels based on the intervening version of the map portion” is non-functional descriptive material. The check in step of the data would be performed the same regardless of the data. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to perform the check in step with any type of data because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention. Thus, for at least the reasons as set forth above, it is submitted that the limitations of “check in, by the map editing service, the data pertaining to the second version of the map portion as being labels based on the intervening version of the map portion if it is determined that there are no conflicting differences” are properly addressed by Shimotani.
In regards to independent claims 6 and 11, the emphasized limitations that the Applicant argues in claims 6 and 11 are similar to the emphasized limitations of claim 1, which have been addressed above. See the response of claim 1 above for explanation.
Thus, it is submitted that the cited limitations are properly disclosed by at least Shimotani. For the above reasons, Examiner believed that rejection of the last Office action was proper and within their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1] Interpretation of Claims-Broadest Reasonable Interpretation.
Furthermore, it is also submitted that all limitations in pending claims, including those not specifically argued, are properly addressed. The reason is set forth in the rejections. See claim analysis below for detail.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimotani et al. (US 20120239736 A1, hereinafter Shimotani).

Regarding Claim 1, Shimotani discloses a non-transitory computer-readable medium comprising instructions stored thereon ([0017]: FIG. 1 is a block diagram showing the whole of a map distribution system in accordance with Embodiment 1 of the present invention), the instructions are effective to cause at least one processor to: 
receive, by a map editing service, a request to check in data pertaining to a second version of a map portion into a map database ([0075]: In FIG. 7, the map distribution server 1a receives the distribution request from the map information terminal 3 via the communication unit 4 first (step S20) [Map distribution server 1a corresponds to the map editing service, a distribution request corresponds to a request to check in data pertaining to a second version of a map portion]), the second version includes labels based on a first version of the map portion (Fig. 4(a); [0044]: The distribution request can consist of terminal ID information, a map version, an object type, edit information, and object data; [0047] Furthermore, the edit information shows what kind of edit is to be performed concretely when editing the map information held by the map DB stored in the map DB storage unit 24 [The terminal ID information corresponds to the labels]),
wherein the map editing service is configured to assign labeling tasks to map labelers, to validate completed labeling tasks, and to maintain an authoritative version of a map database including validated labels (Fig. 2, Fig. 4(a), Fig. 7; [0076]: Next, the distribution request accepted by the request input unit 8a is sent to the authentication unit 9, and the authentication unit 9 refers to the terminal ID number and the encryption key of the terminal ID information included in the distribution request shown in FIG. 4(a) to carry out a registration confirmation process of determining whether or not the map information terminal 3 which has sent the distribution request to the map distribution server is a terminal own by a user with which a contract has been made to authenticate whether or not the map information terminal 3 is a registered terminal (step S21); [authentication unit 9 corresponds to the map labelers]), the labels provide semantic meaning interpretable by an autonomous vehicle to structures visible in the map portion ([0034]: By using this map information terminal 3, the user can check the current position of the vehicle and the destination to which the user is going to go from now on on a map, and can also acquire information about roads on a route extending from the current position to the destination, and facilities in an area surrounding the vehicle); 
determine, by the map editing service, that an intervening version for the map portion that is stored in the map database that is more recent than the first version for the map portion (Fig. 7; [0083]: Next, the map comparing unit 10 checks to see whether the map based on the map information of the map DB stored in the up-to-date DB storage unit 14 has a road equivalent to the road R5 which is to be added according to the distribution request (step S23) [a road equivalent to the road R5 corresponds to an intervening version]); 
identify differences between the intervening version of the map portion and the first version of the map portion (Fig.7; [0090]: Next, on the basis of a comparison with the map information of the map DB stored in the release DB storage unit 15 [intervening version], the map information having the map version matching the map version of the distribution request [first version], the difference data creating unit 12 creates difference map data corresponding to the road L5 equivalent to the road R5 to be added (step S30). More specifically, the difference data creating unit calculates the difference between the map information equivalent to the map information of the map shown in FIG. 5(e) and the map information of the map shown in FIG. 5(a)); 
identify differences between the second version of the map portion and the first version of the map portion ([0110]: In FIG. 7, the map distribution server, in step S24, performs the estimation process on the road R8 to be added according to the distribution request from the map information terminal 3… [0112]: In addition, the difference data creating unit 12, in step S24, creates difference map data corresponding to the road S8 acquired through the estimation process [Road R8 to be added corresponds to the second version of the map portion]); 
compare, by the map editing service, the differences between the second version of the map portion and the first version of the map portion with the differences between the intervening version of the map portion and the first version of the map portion to determine if there are one or more conflicting differences that include one or more labels associated with the same map object on the first version of the map portion (Fig. 7; [0112]: On the basis of a comparison between the map information about the map shown in FIG. 9(c) and the map information of the map DB stored in the release DB storage unit 15, this map information having the map version matching the map version of the distribution request, the difference data creating unit creates the difference map data); and 
check in, by the map editing service, the data pertaining to the second version of the map portion as being labels based on the intervening version of the map portion if it is determined that there are no conflicting differences (Fig. 3, Fig. 6; [0098]: More specifically, after verifying that the map version included in the distribution data is Ver1.0 which is the same as that of the map information of the map DB stored in the map DB storage unit 24, the terminal controlling unit carries out a differential update of the map information of the map DB stored in the map DB storage unit 24 by using the difference map data included in the distribution data (step S17)). 

Regarding Claim 6, Shimotani discloses a system comprising: at least one non-transitory computer-readable medium comprising instructions stored thereon ([0017]: FIG. 1 is a block diagram showing the whole of a map distribution system in accordance with Embodiment 1 of the present invention); and at least one processor to execute the instructions to cause the system to: 
receive a request to check in data pertaining to a second version of a map portion into a map database ([0075]: In FIG. 7, the map distribution server 1a receives the distribution request from the map information terminal 3 via the communication unit 4 first (step S20) [Map distribution server 1a corresponds to the map editing service, a distribution request corresponds to a request to check in data pertaining to a second version of a map portion]), the second version includes labeling based on a first version of the map portion (Fig. 4(a); [0044]: The distribution request can consist of terminal ID information, a map version, an object type, edit information, and object data; [0047] Furthermore, the edit information shows what kind of edit is to be performed concretely when editing the map information held by the map DB stored in the map DB storage unit 24 [The terminal ID information corresponds to the labels]);
determine whether the first version is a most recent version for the map portion that is stored in the map database (Fig. 2, Fig. 7; [0083]: Next, the map comparing unit 10 checks to see whether the map based on the map information of the map DB stored in the up-to-date DB storage unit 14 has a road equivalent to the road R5 which is to be added according to the distribution request (step S23) [a road equivalent to the road R5 corresponds to an intervening version]); 
in response to determining that an intervening version for the map portion that is stored in the map database that is more recent than the first version for the map portion: identify differences between the intervening version of the map portion and the first version of the map portion (Fig. 2, Fig. 7; [0090]: Next, on the basis of a comparison with the map information of the map DB stored in the release DB storage unit 15 [intervening version], the map information having the map version matching the map version of the distribution request [first version], the difference data creating unit 12 creates difference map data corresponding to the road L5 equivalent to the road R5 to be added (step S30). More specifically, the difference data creating unit calculates the difference between the map information equivalent to the map information of the map shown in FIG. 5(e) and the map information of the map shown in FIG. 5(a)); 
identify differences between the second version of the map portion and the first version of the map portion ([0110]: In FIG. 7, the map distribution server, in step S24, performs the estimation process on the road R8 to be added according to the distribution request from the map information terminal 3… [0112]: In addition, the difference data creating unit 12, in step S24, creates difference map data corresponding to the road S8 acquired through the estimation process [Road R8 to be added corresponds to the second version of the map portion])); 
compare the differences between the second version of the map portion and the first version of the map portion with the differences between the intervening version of the map portion and the first version of the map portion to determine if there are one or more conflicting differences that include one or more labels associated with the same map object on the first version of the map portion (Fig. 2, Fig. 7; [0112]: On the basis of a comparison between the map information about the map shown in FIG. 9(c) and the map information of the map DB stored in the release DB storage unit 15, this map information having the map version matching the map version of the distribution request, the difference data creating unit creates the difference map data); and 
check in the data pertaining to the second version of the map portion as being labels based on the intervening version of the map portion if it is determined that there are no conflicting differences (Fig. 3, Fig. 7; [0098]: More specifically, after verifying that the map version included in the distribution data is Ver1.0 which is the same as that of the map information of the map DB stored in the map DB storage unit 24, the terminal controlling unit carries out a differential update of the map information of the map DB stored in the map DB storage unit 24 by using the difference map data included in the distribution data (step S17)).

Regarding Claim 11, Shimotani discloses a method comprising: 
receiving a request to check in data pertaining to a second version of a map portion into a map database ([0075]: In FIG. 7, the map distribution server 1a receives the distribution request from the map information terminal 3 via the communication unit 4 first (step S20) [Map distribution server 1a corresponds to the map editing service, a distribution request corresponds to a request to check in data pertaining to a second version of a map portion]), the second version includes labeling based on a first version of the map portion (Fig. 4(a); [0044]: The distribution request can consist of terminal ID information, a map version, an object type, edit information, and object data; [0047] Furthermore, the edit information shows what kind of edit is to be performed concretely when editing the map information held by the map DB stored in the map DB storage unit 24 [The terminal ID information corresponds to the labels]);
determining that there exists an intervening version for the map portion that is stored in the map database that is more recent than the first version for the map portion (Fig. 2, Fig. 7; [0083]: Next, the map comparing unit 10 checks to see whether the map based on the map information of the map DB stored in the up-to-date DB storage unit 14 has a road equivalent to the road R5 which is to be added according to the distribution request (step S23) [a road equivalent to the road R5 corresponds to an intervening version]); 
identifying differences between the intervening version of the map portion and the first version of the map portion ([0090]: Next, on the basis of a comparison with the map information of the map DB stored in the release DB storage unit 15 [intervening version], the map information having the map version matching the map version of the distribution request [first version], the difference data creating unit 12 creates difference map data corresponding to the road L5 equivalent to the road R5 to be added (step S30). More specifically, the difference data creating unit calculates the difference between the map information equivalent to the map information of the map shown in FIG. 5(e) and the map information of the map shown in FIG. 5(a))); 
identifying differences between the second version of the map portion and the first version of the map portion ([0110]: In FIG. 7, the map distribution server, in step S24, performs the estimation process on the road R8 to be added according to the distribution request from the map information terminal 3… [0112]: In addition, the difference data creating unit 12, in step S24, creates difference map data corresponding to the road S8 acquired through the estimation process [Road R8 to be added corresponds to the second version of the map portion]); 
comparing the differences between the intervening version of the map portion and the first version of the map portion and the differences between the intervening version of the map portion and the first version of the map portion to identify if there are one or more non-conflicting differences that include one or more labels associated with a different map object on the first version of the map portion (Fig. 2, Fig. 7; [0112]: On the basis of a comparison between the map information about the map shown in FIG. 9(c) and the map information of the map DB stored in the release DB storage unit 15, this map information having the map version matching the map version of the distribution request, the difference data creating unit creates the difference map data); and 
the storing of the one or more non-conflicting differences from the second version of the map portion as being labels based on the intervening version of the map portion if the one or more non-conflicting differences are identified (Fig. 3, Fig. 6; [0098]: More specifically, after verifying that the map version included in the distribution data is Ver1.0 which is the same as that of the map information of the map DB stored in the map DB storage unit 24, the terminal controlling unit carries out a differential update of the map information of the map DB stored in the map DB storage unit 24 by using the difference map data included in the distribution data (step S17)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-5, 7-10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shimotani et al. (US 20120239736 A1, hereinafter Shimotani) in further view of Kaminski et al. (US Patent No. 10067755 B2, hereinafter Kaminski).

Regarding Claim 2, Shimotani discloses the non-transitory computer-readable medium of claim 1.
However, Shimotani does not explicitly teach “return an error identifying the one or more conflicting differences to a map labeling task that made the request to check in the data pertaining to the second version of the map portion if the one or more conflicting differences are determined.”
On the other hand, in the same field of endeavor, Kaminski teaches 
return an error identifying the one or more conflicting differences to a map labeling task that made the request to check in the data pertaining to the second version of the map portion if the one or more conflicting differences are determined (Fig. 10; [Col. 17, lines 49-53]: At step 526, conflicts that are not resolved at step 522 are surfaced for user resolution. For example, the conflicts can be surfaced using conflict surfacing component 254 of conflict resolution system 250. Step 526 provides any suitable user interface that allows the user to resolve the conflict).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer-readable medium of Shimotani to incorporate the teachings of Kaminski to include “return an error identifying the one or more conflicting differences to a map labeling task that made the request to check in the data pertaining to the second version of the map portion if the one or more conflicting differences are determined.”
The motivation for doing so would be to identify and resolve conflicts that occur, as recognized by Kaminski ([Col. 11, lines 45-48]: These conflicts can be resolved using conflict resolution system 250 that includes, in one example, an auto-resolution component 252 that is configured to automatically resolve some conflicts).

Regarding Claim 3, the combined teachings of Shimotani and Kaminski disclose the non-transitory computer-readable medium of claim 2.
Further, Kaminski teaches receive a second request to check in revised data pertaining to a second version of a map portion into a map database, the revised data identifying the one or more conflicting differences as resolved (Fig. 10; [Col. 17, lines 55-56]: conflict resolution inputs are detected at step 528 [revised data] and used to resolve the conflicts at step 530).

Regarding Claim 4, the combined teachings of Shimotani and Kaminski disclose the non-transitory computer-readable medium of claim 2.
Further, Kaminski teaches receive a second request to check in revised data pertaining to a second version of a map portion into a map database (Fig. 10; [Col. 17, lines 55-56]: conflict resolution inputs are detected at step 528 [revised data]), the revised data identifying the one or more conflicting differences as being not resolved (Fig. 10, [Col. 17, lines 49-50]: conflicts that are not resolved at step 522 are surfaced for user resolution), and create a new task to review the not resolved error ([Col. 17, lines 50-53]: the conflicts can be surfaced using conflict surfacing component 254 of conflict resolution system 250. Step 526 provides any suitable user interface that allows the user to resolve the conflict).

Regarding Claim 5, the combined teachings of Shimotani and Kaminski disclose the non-transitory computer-readable medium of claim 4.
Further, Kaminski teaches for at least one of the differences between the second version of the map portion and the first version of the map portion that do not include the one or more conflicting differences, check in the data pertaining to the second version of the map portion for the at least one of the differences between the second version of the map portion and the first version of the map portion that do not include the one or more conflicting differences as being labels based on the intervening version of the map portion (Fig. 1, base system 114, Fig. 10, [Col. 17, lines 22-25]: At step 516, the method compares delta 1 and delta 2 and identifies any conflicts at step 518;  [Col. 17, lines 26-27]: At step 520, the method automatically makes changes to the system where there are no conflicts). 

Regarding Claim 7, Shimotani discloses the system of claim 6.
However, Shimotani does not explicitly teach “return an error identifying the one or more conflicting differences to a map labeling task that made the request to check in the data pertaining to the second version of the map portion if the one or more conflicting differences are determined.”
On the other hand, in the same field of endeavor, Kaminski teaches  
return an error identifying the one or more conflicting differences to a map labeling task that made the request to check in the data pertaining to the second version of the map portion if the one or more conflicting differences are determined ([Col. 17, lines 49-53]: At step 526, conflicts that are not resolved at step 522 are surfaced for user resolution. For example, the conflicts can be surfaced using conflict surfacing component 254 of conflict resolution system 250. Step 526 provides any suitable user interface that allows the user to resolve the conflict).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Shimotani to incorporate the teachings of Kaminski to include “return an error identifying the one or more conflicting differences to a map labeling task that made the request to check in the data pertaining to the second version of the map portion if the one or more conflicting differences are determined.”
The motivation for doing so would be to identify and resolve conflicts that occur, as recognized by Kaminski ([Col. 11, lines 45-48]: These conflicts can be resolved using conflict resolution system 250 that includes, in one example, an auto-resolution component 252 that is configured to automatically resolve some conflicts).

Regarding Claim 8, the combined teachings of Shimotani and Kaminski disclose the system of claim 7.
Further, Kaminski teaches receive a second request to check in revised data pertaining to a second version of the map portion into a map database, the revised data identifying the one or more conflicting differences as resolved ([Col. 17, lines 55-56]: conflict resolution inputs are detected at step 528 [revised data] and used to resolve the conflicts at step 530).”

Regarding Claim 9, the combined teachings of Shimotani and Kaminski disclose the system of claim 7.
Further, Kaminski teaches receive a second request to check in revised data pertaining to a second version of the map portion into a map database ([Col. 17, lines 55-56]: conflict resolution inputs are detected at step 528 [revised data]), the revised data identifying the one or more conflicting differences as being not resolved (Fig. 10, [Col. 17, lines 49-50]: conflicts that are not resolved at step 522 are surfaced for user resolution), and 
create a new task to review the not resolved error ([Col. 17, lines 50-53]: the conflicts can be surfaced using conflict surfacing component 254 of conflict resolution system 250. Step 526 provides any suitable user interface that allows the user to resolve the conflict).

Regarding Claim 10, the combined teachings of Shimotani and Kaminski disclose the system of claim 9.
Further, Kaminski teaches for at least one of the differences between the second version of the map portion and the first version of the map portion that do not include the one or more conflicting differences, check in the data pertaining to the second version of the map portion for the at least one of the differences between the second version of the map portion and the first version of the map portion that do not include the one or more conflicting differences as being labels based on the intervening version of the map portion (Fig. 1, base system 114, Fig. 10, [Col. 17, lines 22-25]: At step 516, the method compares delta 1 and delta 2 and identifies any conflicts at step 518;  [Col. 17, lines 26-27]: At step 520, the method automatically makes changes to the system where there are no conflicts).

Regarding Claim 12, Shimotani teaches the method of claim 11.
However, Shimotani does not explicitly teach “comparing the differences between the intervening version of the map portion and the first version of the map portion and the differences between the intervening version of the map portion and the first version of the map portion to identify if there are one or more conflicting differences that include one or more labels associated with the same map object on the first version of the map portion; and returning an error identifying the one or more conflicting differences to a map labeling task that made the request to check in the data pertaining to the second version of the map portion if the one or more conflicting differences are identified.”
On the other hand, in the same field of endeavor, Kaminski teaches 
comparing the differences between the intervening version of the map portion and the first version of the map portion and the differences between the intervening version of the map portion and the first version of the map portion to identify if there are one or more conflicting differences that include one or more labels associated with the same map object on the first version of the map portion if the one or more conflicting differences are identified (Fig. 10,  [Col. 17, lines 22-25]: At step 518, the method determines any conflicts between delta 1 and delta 2, for example using customization analyzer and conflict detection system 248); and 
returning an error identifying the one or more conflicting differences to a map labeling task that made the request to check in the data pertaining to the second version of the map portion if the one or more conflicting differences are identified. ([Col. 17, lines 49-53]: At step 526, conflicts that are not resolved at step 522 are surfaced for user resolution. For example, the conflicts can be surfaced using conflict surfacing component 254 of conflict resolution system 250. Step 526 provides any suitable user interface that allows the user to resolve the conflict).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Shimotani to incorporate the teachings of Kaminski to include “comparing the differences between the intervening version of the map portion and the first version of the map portion and the differences between the intervening version of the map portion and the first version of the map portion to identify if there are one or more conflicting differences that include one or more labels associated with the same map object on the first version of the map portion; and returning an error identifying the one or more conflicting differences to a map labeling task that made the request to check in the data pertaining to the second version of the map portion if the one or more conflicting differences are identified.”
The motivation for doing so would be to identify and resolve conflicts that occur, as recognized by Kaminski ([Col. 11, lines 45-48]: These conflicts can be resolved using conflict resolution system 250 that includes, in one example, an auto-resolution component 252 that is configured to automatically resolve some conflicts).

Regarding Claim 13, the combined teachings of Shimotani and Kaminski disclose the method of claim 12.
Further, Kaminski teaches receive a second request to check in revised data pertaining to a second version of a map portion into a map database, the revised data identifying the one or more conflicting differences as resolved ([Col. 17, lines 55-56]: conflict resolution inputs are detected at step 528 [revised data] and used to resolve the conflicts at step 530).”

Regarding Claim 14, the combined teachings of Shimotani and Kaminski disclose the method of claim 12.
Further, Kaminski teaches receiving a second request to check in revised data pertaining to a second version of the map portion into a map database ([Col. 17, lines 55-56]: conflict resolution inputs are detected at step 528 [revised data]), the revised data identifying the one or more conflicting differences as being not resolved (Fig. 10, [Col. 17, lines 49-50]: conflicts that are not resolved at step 522 are surfaced for user resolution), and 
creating a new task to review the not resolved error ([Col. 17, lines 50-53]: the conflicts can be surfaced using conflict surfacing component 254 of conflict resolution system 250. Step 526 provides any suitable user interface that allows the user to resolve the conflict).

Regarding Claim 15, the combined teachings of Shimotani and Kaminski disclose the method of claim 14.
Further, Kaminski teaches for at least one of the non-conflicting differences, checking in the data pertaining to the second version of the map portion for the at least one of the non-conflicting differences as being labels based on the intervening version of the map portion (Fig. 1, base system 114, Fig. 10, [Col. 17, lines 22-25]: At step 516, the method compares delta 1 and delta 2 and identifies any conflicts at step 518;  [Col. 17, lines 26-27]: At step 520, the method automatically makes changes to the system where there are no conflicts).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Shimotani et al. (US 20120239736 A1, hereinafter Shimotani), in view of Kaminski et al. (US Patent No. 10067755 B2, hereinafter Kaminski), and in further view of Nishide et al. (US 20160047658 A1, hereinafter Nishide).

Regarding Claim 16, the combined teachings of Shimotani and Kaminski disclose the method of claim 15.
However, the combined teachings of Shimotani and Kaminski do not explicitly teach 
“wherein a portion of the intervening map portion overlaps with a portion of a second map portion.”
	On the other hand, in the same field of endeavor, Nishide teaches a method wherein a portion of the intervening map portion overlaps with a portion of a second map portion ([0050]: The overlap processing portion 122 performs a process to overlap the update-directed data 31 and the update-directed difference data 33 stored in the storage portion 150 as requested by a process that uses the map data 30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Shimotani and Kaminski to incorporate the teachings of Nishide to include “wherein a portion of the intervening map portion overlaps with a portion of a second map portion.”
The motivation for doing so would be to decrease processing speed, as recognized by Nishide ([0010]: When several pieces of update-directed difference data are stored, all the pieces of update-directed difference data need to be overlapped with the update-directed data each time the map data is used. This decreases a processing speed).

Examiner Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: "Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 163.06. An amendment which does not comply with the provisions of 37 CFR 1.12l(b), (c),  (d), and (h) may be held not fully responsive. See MPEP § 714." Amendments not pointing to
specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY D. HICKS whose telephone number is (571)272-3304.  The examiner can normally be reached on Mon - Fri 7:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S D H/Examiner, Art Unit 2168
/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168